          Case 1:17-cr-00043-DB Document 57 Filed 01/07/20 Page 1 of 3



Scott Keith Wilson, Federal Public Defender (#7347)
Adam G. Bridge, Assistant Federal Public Defender (#14552)
Office of the Federal Public Defender-District of Utah
46 W. Broadway, Ste. 110
Salt Lake City, UT 84101
Phone: (801) 524-4010
Email: adam_bridge@fd.org


                           UNITED STATES DISTRICT COURT

                                    DISTRICT OF UTAH


United States of America,                            Defendant’s Motion for Downward
                                                     Departure
                      Plaintiff,
vs.

Elet Neilson,

                      Defendant.                     Case No. 1:17-cr-43 DB


       Ms. Neilson moves for a downward departure under USSG § 2N1.1, comment

(n.1) (2018). The guideline contemplates a downward adjustment if the defendant

didn’t intend to cause bodily injury.

       Ms. Neilson tampered with consumer products in violation of 18 U.S.C. §

1365(a)—a statute passed in the wake of the infamous Tylenol murders in Chicago

in 1982. 1 At its core, the tampering statute punishes malicious and indiscriminate

acts taken against the public. The statute also captures reckless conduct like Ms.

Neilson’s, with severe but unintended consequences.



1 In 1982, seven people in the Chicago area died after taking Tylenol-branded acetaminophen tablets
laced with potassium cyanide. A panic ensued, prompting a nationwide recall. Available at http://ww
w.wikipedia.org/wiki/Chicago_Tylenol_murders.

                                                 1
         Case 1:17-cr-00043-DB Document 57 Filed 01/07/20 Page 2 of 3



      The guideline, USSG §2N1.1, tracks the tampering statute. It’s been

amended twice; the base offense level has always been 25. USSG §2N1.1, comment,

Historical Note. It starts at a very high base offense level, higher than aggravated

assault, robbery, and involuntary manslaughter. See USSG §§ 2A2.2, 2B3.1, and

2A1.4. The guideline recommends severe punishment for those who intentionally

cause harm to the public.

      Given the breadth of the tampering statute, the Commission anticipated

“unusual” cases. USSG §2N1.1, comment, (n.1). The application note speaks plainly:

if a defendant didn’t intend to cause bodily injury, a downward departure may be

warranted. Id.

      Ms. Neilson didn’t intend to cause bodily injury. She was a hard-working,

dedicated nurse for many years. PSR ¶¶ 89-91. For the last few months of her

career, she abused opioid pain medication, which she stole from work because it was

readily available. She wasn’t trying to harm patients, spread disease, or cause

public alarm.

      In the course of diverting pain medication for her own use, Ms. Neilson

infected herself and seven other people with Hepatitis C. She didn’t know she had

the disease until August 2015—nine months after she stopped working at McKay-

Dee Hospital. PSR ¶ 19. Nationwide panic and harm were not on her radar and she

was sickened to learn the full consequences of her actions.

      Ms. Neilson’s conduct falls outside the heartland of §2N1.1, which is designed

to punish purposeful and malicious acts against the public. She didn’t intend to



                                          2
        Case 1:17-cr-00043-DB Document 57 Filed 01/07/20 Page 3 of 3



harm anyone at any level and a downward adjustment is warranted USSG § 2N1.1,

comment (n.1).

      Dated January 7, 2020.

                                     Respectfully Submitted:
                                     Elet Neilson

                               By:   /s/ Adam G. Bridge
                                     Adam G. Bridge
                                     Assistant Federal Public Defender




                                       3
